Name: Council Regulation (EEC) No 3841/90 of 20 December 1990 opening a Community tariff quota for frozen buffalo meat falling within CN code 0202 30 90 (1991)
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product
 Date Published: nan

 29 . 12. 90 Official Journal of the European Communities No L 367/7 COUNCIL REGULATION (EEC) No 3841/90 of 20 December 1990 opening a Community tariff quota for frozen buffalo meat falling within CN code 0202 30 90 (1991) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Commission has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % , for frozen buffalo meat falling within CN code 0202 30 90, the quantity of which has been fixed at 2 250 tonnes ; whereas that quota should accordingly be opened for 1991 ; Whereas there should be a guarantee of, in particular, equal and continuing access by all interested traders within the Community to the said quota and of uninter ­ rupted application of the rate laid down for that quota to all imports of the products in question until the quota is exhausted ; whereas, to that end, a system for using the Community tariff quota based on the presentation of a certificate of authenticity guaranteeing the nature of the products, their provenance and their place of origin should be set up ; Whereas the detailed rules for the application of this Regulation should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common orga ­ nization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen buffalo meat falling within CN code 0202 30 90, amounting to a total of 2 250 tonnes, is hereby opened for 1991 . 2. The Common Customs Tariff duty applicable to the quota shall be 20 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68, and in particular : (a) provisions to guarantee the nature of the products, where they come from and their origin ; (b) provisions concerning recognition of the document enabling the guarantee referred to in (a) to be verified. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 20 December 1990 . For the Council The President G. RUFFOLO (') OJ No L 148, 28. 6. 1968, p. 24. (2 OJ No L 61 , 4. 3 . 1989, p. 43.